UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-2421



WEALEGBAY J.G. TAYN, SR.,

                                              Plaintiff - Appellant,

          versus


WALTER KIDDE,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CA-00-749-1)


Submitted:   February 6, 2002          Decided:     February 21, 2002


Before WIDENER, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wealegbay J.G. Tayn, Sr., Appellant Pro Se. Charles Matthew Keen,
Sheri Lea Roberson, OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Wealegbay J.G. Tayn, Sr., appeals from the district court’s

judgment granting summary judgment to Walter Kidde and dismissing

his employment discrimination complaint.    Tayn claims he was dis-

criminated against and faced a hostile work environment because of

his race, national origin, and age.      He further claims his dis-

charge from employment was retaliatory.       We have reviewed the

record and the district court’s memorandum opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.      See Tayn v. Kidde, No. CA-00-749-1 (M.D.N.C.

Oct. 30, 2001).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                            AFFIRMED




                                   2